354 F.2d 1002
William S. and Mary P. SERRI, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 15321.
United States Court of Appeals Third Circuit.
Argued November 18, 1965.
Decided December 2, 1965.
Rehearing Denied February 18, 1966.

On Petition for Review of the Decision of the Tax Court of the United States.
David Berger, Philadelphia, Pa., (Frank S. Deming, Philadelphia, Pa., on the brief), for petitioners.
Burton Berkley, Department of Justice, Tax Division, Washington, D. C. (John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, John M. Brant, Jeanine Jacobs, Attorneys, Department of Justice, Washington, D. C., on the brief), for respondent.
Before KALODNER, Chief Judge, and McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The Decision of the Tax Court will be affirmed for the reasons so well stated in Judge Hoyt's Memorandum Findings of Fact and Opinion (T. C. Memo 1964-219).